Title: From George Washington to Major General Thomas Mifflin, 10–12 April 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir
Head Quarters Morris Town 10[-12]th April 1777

From every peice of intelligence which we have lately recd, it appears that the Enemy are making hasty preparations to open the Campaign, and Philadelphia seems generally agreed upon as their Object. Whether the expedition will be by land or water is yet a matter of uncertainty, but it is more than probable that it will be by both. Whereever their Army lies it will be of the greatest advantage to us to have Spies among them, on whom we may depend for Intelligence. I would therefore have you look out for proper persons for this purpose, who are to remain among them under the Mask of Freindship. I would have some of those in Bucks County, some in Philada and others below Philada about Chester, for if any part of their force goes round by Water, they will probably land somewhere thereabouts. I have directed Genl Putnam to procure similar persons to wait upon them in their way thro’ Jersey. I hope we may prevent them from crossing the Delaware, but if that Event should happen, we should be provided. I would therefore have you set about this work immediately and give the persons you pitch upon, proper lessons. Some in the Quaker line, who have never taken an active part, would be least liable to Suspicion from either party.
Every preparation of Defence should be immediately made in Philada from whence the spare Stores should be immediately removed, and the defence of the River below the City particularly attended to. Ten flat Boats to transport Horses, Artillery and Men, should be directly provided, and fixed upon Carriages that they may be transported by land. they should be sent as soon as possible to Bristol or higher up the River, that they may be ordered to meet our Army, wherever it may suit us to cross. When the Enemy begin to advance, the City Militia should be embodied. The Continental Troops that may be there to take post at Bristol and the Ferry opposite Trenton with Ten or twelve peices of Artillery.

The Continental Frigates, I think, ought to go out of Delaware into Chesapeak Bay, or Boston Harbour, as they are manned.
You will please to lay this before Congress, the Continental Board of War, the pennsylvania Board of War, and any other public Bodies whose Assistance or Advice may be necessary towards carrying the above into Execution.
12th: Since writing the above I have recd a letter from the Committee of Congress on the same subject. I therefore refer you to my Answer to them, for further particulars.
